Case: 15-10269   Date Filed: 08/23/2016    Page: 1 of 3


                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-10269
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 2:13-cr-00058-JES-CM-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

ANTHONY MICHAEL DEFEO,

                                                          Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (August 23, 2016)



Before WILSON, ROSENBAUM and BLACK, Circuit Judges.

PER CURIAM:
                   Case: 15-10269       Date Filed: 08/23/2016       Page: 2 of 3


       Anthony Defeo appeals his 110-month sentence, imposed within the

advisory guideline range, after pleading guilty to wire fraud, in violation of 18

U.S.C. § 1343. On appeal, Defeo argues that the district court abused its discretion

by denying his motions for departure and variance. 1

       Nothing in the record shows the district court misunderstood its authority to

grant the downward departure Defeo requested, so we lack jurisdiction to review

the district court’s discretionary refusal to grant it. See United States v. Dudley,

463 F.3d 1221, 1228 (11th Cir. 2006) (explaining we lack jurisdiction to review a

district court’s discretionary refusal to grant a downward departure unless the

district court incorrectly believed it lacked authority to depart from the guideline

range). Further, Defeo’s conclusory assertion, that the trial court abused its

discretion by denying his requests for variances, fails to meet his burden to show

that his 110-month within-guideline sentence is unreasonable. See United States v.

Talley, 431 F.3d 784, 788 (11th Cir. 2005) (stating the party challenging the

sentence bears the burden of proving the sentence is unreasonable in light of the

record and the § 3553(a) factors and that we ordinarily expect a within-guidelines

sentence to be reasonable). The district court explained it considered the § 3553(a)

factors, particularly Defeo’s history of fraudulent activity, and found very little to

mitigate Defeo’s actions. Defeo’s sentence is not outside the range of reasonable

       1
            Because we write for the parties, we set out only what is necessary to explain our
decision.
                                                  2
              Case: 15-10269     Date Filed: 08/23/2016   Page: 3 of 3


sentences dictated by the facts of this case. See United States v. Irey, 612 F.3d
1160, 1190 (11th Cir. 2010) (en banc) (explaining we will reverse if left with the

“firm conviction that the district court committed a clear error of judgment in

weighing the § 3553(a) factors by arriving at a sentence that lies outside the range

of reasonable sentences dictated by the facts of the case”). Accordingly, we affirm

Defeo’s sentence.

      AFFIRMED.




                                          3